          Case 1:20-cr-00304-AJN Document 49 Filed 02/18/21 Page 1 of 1




                                                                                         2/18/21


                                                        February 17, 2021
    By ECF
    Honorable Alison J. Nathan
    United States District Judge
    Southern District of New York
    Daniel Patrick Moynihan U.S. Courthouse
    500 Pearl Street
    New York, NY 10007

           Re:     United States v. Jesus Rivera, 20 Cr. 304 (AJN)

    Honorable Judge Nathan:
           I write with the consent of the Government to respectfully request that the
    sentencing hearing currently scheduled in the above-captioned matter for Tuesday, March
    2, 2021 be adjourned for approximately 30 days to a time and date convenient to the Court.
             This adjournment is requested because, as of the time of this writing, Mr. Rivera
    and counsel require additional time to review the Presentence Investigation Report. I have
    discussed this matter with Assistant United States Attorney Sarah Kushner, who consents
    to this request on behalf of the Government.
           Thank you for considering this request
                                                               Respectfully submitted,
                                                         /s/ Christopher A. Flood
  SO ORDERED.                                           Christopher Flood, Esq.
                                                        Assistant Federal Defender
                                      2/18/21
                                                        Federal Defenders of New York
                                                        (212)417-8734
    Cc:    AUSA Sarah Kushner (by ECF)

The sentencing hearing is adjourned to April
2, 2021 at 1:30 P.M. The Court also grants
defense counsel an extension of time to
comply with the instructions in the Court's
February 16, 2021 Order, Dkt. No. 47, from
February 20, 2021 to March 1, 2021.
